Citation Nr: 1102189	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 4, 1977, to 
March 31, 1983.  He also had 14 years and 1 day of active service 
prior to March 4, 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in October 2008.  A transcript of that hearing is of 
record.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is not attributable to 
military service and arthritis of the right knee was not 
manifested during the first post-service year.

2.  The Veteran's left knee arthritis is not attributable to 
military service and arthritis of the left knee was not 
manifested during the first post-service year.




CONCLUSIONS OF LAW

1.  The Veteran does not have right knee arthritis that is the 
result of disease or injury incurred in or aggravated during 
active military service; arthritis of the right knee may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have left knee arthritis that is the 
result of disease or injury incurred in or aggravated during 
active military service; arthritis of the left knee may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in October and 
November of 2006, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The Veteran 
was apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), VA and private treatment 
records, and provided an examination in furtherance of his claim.  
The Board notes that a VA examination with respect to the issues 
on appeal was obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is 
adequate, as it was predicated on consideration of the STRs, and 
VA and private medical records in the Veteran's claims file, and 
addressed all of the pertinent evidence of record, including the 
in-service diagnosis of Reiter's syndrome which was found to be 
the etiology of left wrist and right ankle arthritis, the absence 
of knee problems in service, and other possible risk factors for 
the development of degenerative joint disease (DJD) of the knees.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no 
duty to assist was unmet.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis (degenerative joint 
disease), may be presumed to have been incurred in or aggravated 
by active military service if shown to a compensable degree 
within one year of separation from qualifying active service.  
38 C.F.R. §§ 3.307, 3.309.

In his October 2006 Application for Compensation, the Veteran 
asserted that his bilateral knee arthritis began during active 
duty service.  Specifically, the Veteran reported that his knee 
problems began in 1968 when he suffered a jumping injury.  See 
April 2009 VA examination.  Specifically, the Veteran reported 
that while stationed in Vietnam as a member of a transportation 
company, he was pulling off a tarp from the top of a truck when 
there was a rocket attack and he jumped to the ground, hitting it 
hard, at which point he felt pain in his ankles and knees.  See 
October 2008 Board hearing.  He noted that although he did not 
present to sick call at that time, he did at a later date, at 
which point he was diagnosed with a bruise.  He reported that his 
knee problems worsened while in service, and stated that he 
presented to sick call in 1978 and 1979, and was transferred to 
Tripler Hospital for treatment of arthritis.  The Veteran noted 
that he has been under the care of a physician since 2007, and 
stated that his knee problems have worsened since leaving the 
military.

The service treatment records (STRs) do not reflect treatment for 
right or left knee arthritis at any time during the Veteran's 
lengthy period of active duty service.  The STRs do show 
diagnoses of arthritis in the left wrist and right ankle with the 
etiology found to be Reiter's syndrome.  See Clinical Record-
Narrative Summary dated from April 1979 through June 1979.  
Further, although the STRs document pain and swelling in the 
right upper leg with redness behind the right knee in July 1972, 
and also contain a July 1977 entry where the Veteran complained 
of a knot behind his left knee; the etiology of these complaints 
was determined to be phlebitis, superficial in the left leg 
(veins on the skins surface) and thrombophlebitis (deep veins) in 
the right leg.  In fact, the STRs document a long history of 
phlebitis with numerous admissions for treatment.  See July 1974 
entry, and July 1977 entry.  In summary, although complaints 
related to the right and left knee were briefly mentioned in the 
STRs, all right and left knee problems were attributed to the 
Veteran's diagnosed phlebitis/cellulitis.  (The Veteran is 
currently service-connected for phlebitis, thrombosis, and 
cellulitis of the right and left lower extremities).  Further, 
although the STRs document arthritis in the left wrist and right 
ankle resulting from Reiter's syndrome, arthritis of the knees 
was not diagnosed while the Veteran was in service.

The Board notes that the Veteran reported that in 1979 he was 
transferred to Tripler Army Medical Center for treatment of his 
arthritis.  See April 2009 VA examination.  This statement is 
accurate; however, the arthritis for which he was treated was of 
the left wrist and right ankle (with the etiology of the 
arthritis determined to be Reiter's syndrome).  During his 
admission at Tripler Army Medical Center, the Veteran was not 
treated for arthritis of the knees.  See Narrative Summary dated 
April 1979 through June 1979, documenting 52 days of 
hospitalization at Tripler Army Hospital with a final diagnosis 
of Reiter's Syndrome.  As the 2009 VA examiner, E.A., M.D. 
explains below, although numerous hospital records were attached 
to the June 1979 discharge summary, none documented a knee 
abnormality.  See April 2009 VA examination.

In fact, the first post-service diagnosis of knee arthritis is 
not until December 2006, when x-rays of the knees revealed medial 
joint line degenerative joint disease (DJD).  An MRI of the right 
knee reflected a degenerative tear of the medial meniscus.  See 
December 2006 Orthopedic evaluation by J.M., M.D., F.A.C.S., and 
MRI of the right knee by R.D.M., M.D.

The Veteran was afforded a VA examination in April 2009.  The VA 
examiner was requested to opine as to whether the Veteran's 
currently diagnosed DJD of the knees was attributable to his 
military service, including an opinion regarding the medical 
probability that his currently diagnosed arthritis of the knees 
was traceable to the in-service Reiter's syndrome, which was 
determined to be the etiology of the Veteran's arthritis in his 
left wrist and right ankle.  The VA examiner, E.A., M.D. opined 
that it was less likely than not that the Veteran's present knee 
problems were related to his military service.  Dr. A. explained 
that Reiter's syndrome was known to affect the knees, but was 
usually asymmetrical when it affected the peripheral joints.  
Further, she noted that only 20 percent of Reiter's patients 
developed chronic arthritis.  Finally, Dr. A. reported that a 
June 1979 discharge summary indicated that the Veteran had been 
hospitalized for 52 days for Reiter's syndrome, and although 
numerous hospital records were attached to the summary, none 
documented a knee abnormality.  Dr. A. also listed all the 
Veteran's in-service medical examinations, noting that annual 
medical examinations conducted in February 1968, August 1972 and 
March 1977 all revealed normal findings-i.e., did not reflect a 
diagnosis of knee arthritis.  Dr. A. reasoned that the Veteran 
was overweight, and suffered a right knee torn meniscus in 2007, 
both of which contributed to his currently diagnosed degenerative 
joint disease in the knees.
 
Here, the STRs do not contain a diagnosis of DJD of the knees, 
and the only in-service complaints related to the Veteran's knees 
have been attributed to his service-connected 
phlebitis/cellulitis.  Further, the April 2009 VA examiner opined 
that it was less likely than not that the Veteran's present knee 
arthritis was related to his military service, explaining that 
there was no evidence of diagnosis or treatment of knee arthritis 
in service, and that his current DJD of the knees was not 
traceable to his in-service diagnosis of Reiter's syndrome.  Dr. 
A. supported her opinion with a well reasoned analysis, noting 
that Reiter's syndrome typically involves asymmetry of the 
peripheral joints, in this case, the knees.  The reasonable 
inference to be made is that the Veteran has DJD of both the 
right and left knees, as opposed to just the right or the left 
knee, which made it less likely that his arthritis of the knees 
was attributable to Reiter's syndrome.  She also reported that 
only 20 percent of patients with Reiter's syndrome develop long-
term chronic arthritis, which again, supports her assessment that 
it was less likely that the Veteran's DJD of both knees, which 
was diagnosed in 2006, was related to the in-service diagnosis of 
Reiter's syndrome.  Instead, Dr. A. determined that the Veteran's 
currently diagnosed DJD of the knees was more likely attributable 
to obesity, and in terms of his right knee, a 2007 medial 
meniscus tear.  She also reviewed all the medical examinations 
contained in the STRs and explained that none of them showed a 
knee abnormality.  Dr. A.'s 2009 medical opinion is supported by 
the record and is uncontradicted by any other medical evidence.

As noted above, the Veteran contends that his arthritis of the 
knees began during service after a 1968 jump injury, and stated 
that he has experienced problems with his knees, including pain 
and swelling ever since discharge.  Although the Veteran is 
competent to report an in-service knee injury, and pain in his 
knees since service, see Clyburn v. West, 12 Vet. App. 296, 301 
(1999), see also Savage v. Gober, 10 Vet. App. 488, 497-98 
(1994), he is not competent to state that his in-service knee 
injury caused his later diagnosed arthritis; nor is he competent 
to report that the etiology of the pain in his knee from 
discharge to the present was arthritis instead of phlebitis or 
cellulitis, for instance.  Therefore, the Veteran's contention 
that he experienced knee problems during service and ever since 
is not necessarily incredible; however, medical records show that 
his knee symptoms in service and since that time were 
attributable to his diagnosed phlebitis, not his later diagnosis 
of DJD of the knees.  

In conclusion, the Board finds that a nexus does not exist 
between military service and any currently demonstrated DJD of 
the knees.  The first post-service documentation of degenerative 
joint disease of the knees is not until 2006, and the 2009 VA 
examiner determined that the Veteran's currently diagnosed DJD of 
the knees was not traceable to military service, including to his 
in-service diagnosis of Reiter's syndrome.  For these reasons, 
the Board finds that the preponderance of the evidence is against 
the claims.

Finally, as arthritis of both knees was not diagnosed until 2006, 
over 20 years after discharge, the presumption related to chronic 
diseases manifested to a compensable degree within a year of 
discharge does not result in a basis for allowance.  See 
38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.


REMAND

By way of a June 2010 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded a February 2009 
decision by the Board that had denied the Veteran's claim of 
entitlement to service connection for tinnitus.  The Court's 
order followed a joint motion for remand.

Initially, the parties to the joint motion determined that the 
Board mischaracterized a piece of evidence that it used to 
support its credibility determination.  The parties explained 
that an October 2003 audiology examination, which contained the 
notation "59 y/o ? CC ? hng & tinnitus in LE x 1-2 yrs." did 
not indicate that the onset of his tinnitus was one to two years 
earlier as the Board had interpreted the notation, but rather, 


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 4, 1977, to 
March 31, 1983.  He also had 14 years and 1 day of active service 
prior to March 4, 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in October 2008.  A transcript of that hearing is of 
record.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is not attributable to 
military service and arthritis of the right knee was not 
manifested during the first post-service year.

2.  The Veteran's left knee arthritis is not attributable to 
military service and arthritis of the left knee was not 
manifested during the first post-service year.




CONCLUSIONS OF LAW

1.  The Veteran does not have right knee arthritis that is the 
result of disease or injury incurred in or aggravated during 
active military service; arthritis of the right knee may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have left knee arthritis that is the 
result of disease or injury incurred in or aggravated during 
active military service; arthritis of the left knee may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in October and 
November of 2006, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The Veteran 
was apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), VA and private treatment 
records, and provided an examination in furtherance of his claim.  
The Board notes that a VA examination with respect to the issues 
on appeal was obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is 
adequate, as it was predicated on consideration of the STRs, and 
VA and private medical records in the Veteran's claims file, and 
addressed all of the pertinent evidence of record, including the 
in-service diagnosis of Reiter's syndrome which was found to be 
the etiology of left wrist and right ankle arthritis, the absence 
of knee problems in service, and other possible risk factors for 
the development of degenerative joint disease (DJD) of the knees.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no 
duty to assist was unmet.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis (degenerative joint 
disease), may be presumed to have been incurred in or aggravated 
by active military service if shown to a compensable degree 
within one year of separation from qualifying active service.  
38 C.F.R. §§ 3.307, 3.309.

In his October 2006 Application for Compensation, the Veteran 
asserted that his bilateral knee arthritis began during active 
duty service.  Specifically, the Veteran reported that his knee 
problems began in 1968 when he suffered a jumping injury.  See 
April 2009 VA examination.  Specifically, the Veteran reported 
that while stationed in Vietnam as a member of a transportation 
company, he was pulling off a tarp from the top of a truck when 
there was a rocket attack and he jumped to the ground, hitting it 
hard, at which point he felt pain in his ankles and knees.  See 
October 2008 Board hearing.  He noted that although he did not 
present to sick call at that time, he did at a later date, at 
which point he was diagnosed with a bruise.  He reported that his 
knee problems worsened while in service, and stated that he 
presented to sick call in 1978 and 1979, and was transferred to 
Tripler Hospital for treatment of arthritis.  The Veteran noted 
that he has been under the care of a physician since 2007, and 
stated that his knee problems have worsened since leaving the 
military.

The service treatment records (STRs) do not reflect treatment for 
right or left knee arthritis at any time during the Veteran's 
lengthy period of active duty service.  The STRs do show 
diagnoses of arthritis in the left wrist and right ankle with the 
etiology found to be Reiter's syndrome.  See Clinical Record-
Narrative Summary dated from April 1979 through June 1979.  
Further, although the STRs document pain and swelling in the 
right upper leg with redness behind the right knee in July 1972, 
and also contain a July 1977 entry where the Veteran complained 
of a knot behind his left knee; the etiology of these complaints 
was determined to be phlebitis, superficial in the left leg 
(veins on the skins surface) and thrombophlebitis (deep veins) in 
the right leg.  In fact, the STRs document a long history of 
phlebitis with numerous admissions for treatment.  See July 1974 
entry, and July 1977 entry.  In summary, although complaints 
related to the right and left knee were briefly mentioned in the 
STRs, all right and left knee problems were attributed to the 
Veteran's diagnosed phlebitis/cellulitis.  (The Veteran is 
currently service-connected for phlebitis, thrombosis, and 
cellulitis of the right and left lower extremities).  Further, 
although the STRs document arthritis in the left wrist and right 
ankle resulting from Reiter's syndrome, arthritis of the knees 
was not diagnosed while the Veteran was in service.

The Board notes that the Veteran reported that in 1979 he was 
transferred to Tripler Army Medical Center for treatment of his 
arthritis.  See April 2009 VA examination.  This statement is 
accurate; however, the arthritis for which he was treated was of 
the left wrist and right ankle (with the etiology of the 
arthritis determined to be Reiter's syndrome).  During his 
admission at Tripler Army Medical Center, the Veteran was not 
treated for arthritis of the knees.  See Narrative Summary dated 
April 1979 through June 1979, documenting 52 days of 
hospitalization at Tripler Army Hospital with a final diagnosis 
of Reiter's Syndrome.  As the 2009 VA examiner, E.A., M.D. 
explains below, although numerous hospital records were attached 
to the June 1979 discharge summary, none documented a knee 
abnormality.  See April 2009 VA examination.

In fact, the first post-service diagnosis of knee arthritis is 
not until December 2006, when x-rays of the knees revealed medial 
joint line degenerative joint disease (DJD).  An MRI of the right 
knee reflected a degenerative tear of the medial meniscus.  See 
December 2006 Orthopedic evaluation by J.M., M.D., F.A.C.S., and 
MRI of the right knee by R.D.M., M.D.

The Veteran was afforded a VA examination in April 2009.  The VA 
examiner was requested to opine as to whether the Veteran's 
currently diagnosed DJD of the knees was attributable to his 
military service, including an opinion regarding the medical 
probability that his currently diagnosed arthritis of the knees 
was traceable to the in-service Reiter's syndrome, which was 
determined to be the etiology of the Veteran's arthritis in his 
left wrist and right ankle.  The VA examiner, E.A., M.D. opined 
that it was less likely than not that the Veteran's present knee 
problems were related to his military service.  Dr. A. explained 
that Reiter's syndrome was known to affect the knees, but was 
usually asymmetrical when it affected the peripheral joints.  
Further, she noted that only 20 percent of Reiter's patients 
developed chronic arthritis.  Finally, Dr. A. reported that a 
June 1979 discharge summary indicated that the Veteran had been 
hospitalized for 52 days for Reiter's syndrome, and although 
numerous hospital records were attached to the summary, none 
documented a knee abnormality.  Dr. A. also listed all the 
Veteran's in-service medical examinations, noting that annual 
medical examinations conducted in February 1968, August 1972 and 
March 1977 all revealed normal findings-i.e., did not reflect a 
diagnosis of knee arthritis.  Dr. A. reasoned that the Veteran 
was overweight, and suffered a right knee torn meniscus in 2007, 
both of which contributed to his currently diagnosed degenerative 
joint disease in the knees.
 
Here, the STRs do not contain a diagnosis of DJD of the knees, 
and the only in-service complaints related to the Veteran's knees 
have been attributed to his service-connected 
phlebitis/cellulitis.  Further, the April 2009 VA examiner opined 
that it was less likely than not that the Veteran's present knee 
arthritis was related to his military service, explaining that 
there was no evidence of diagnosis or treatment of knee arthritis 
in service, and that his current DJD of the knees was not 
traceable to his in-service diagnosis of Reiter's syndrome.  Dr. 
A. supported her opinion with a well reasoned analysis, noting 
that Reiter's syndrome typically involves asymmetry of the 
peripheral joints, in this case, the knees.  The reasonable 
inference to be made is that the Veteran has DJD of both the 
right and left knees, as opposed to just the right or the left 
knee, which made it less likely that his arthritis of the knees 
was attributable to Reiter's syndrome.  She also reported that 
only 20 percent of patients with Reiter's syndrome develop long-
term chronic arthritis, which again, supports her assessment that 
it was less likely that the Veteran's DJD of both knees, which 
was diagnosed in 2006, was related to the in-service diagnosis of 
Reiter's syndrome.  Instead, Dr. A. determined that the Veteran's 
currently diagnosed DJD of the knees was more likely attributable 
to obesity, and in terms of his right knee, a 2007 medial 
meniscus tear.  She also reviewed all the medical examinations 
contained in the STRs and explained that none of them showed a 
knee abnormality.  Dr. A.'s 2009 medical opinion is supported by 
the record and is uncontradicted by any other medical evidence.

As noted above, the Veteran contends that his arthritis of the 
knees began during service after a 1968 jump injury, and stated 
that he has experienced problems with his knees, including pain 
and swelling ever since discharge.  Although the Veteran is 
competent to report an in-service knee injury, and pain in his 
knees since service, see Clyburn v. West, 12 Vet. App. 296, 301 
(1999), see also Savage v. Gober, 10 Vet. App. 488, 497-98 
(1994), he is not competent to state that his in-service knee 
injury caused his later diagnosed arthritis; nor is he competent 
to report that the etiology of the pain in his knee from 
discharge to the present was arthritis instead of phlebitis or 
cellulitis, for instance.  Therefore, the Veteran's contention 
that he experienced knee problems during service and ever since 
is not necessarily incredible; however, medical records show that 
his knee symptoms in service and since that time were 
attributable to his diagnosed phlebitis, not his later diagnosis 
of DJD of the knees.  

In conclusion, the Board finds that a nexus does not exist 
between military service and any currently demonstrated DJD of 
the knees.  The first post-service documentation of degenerative 
joint disease of the knees is not until 2006, and the 2009 VA 
examiner determined that the Veteran's currently diagnosed DJD of 
the knees was not traceable to military service, including to his 
in-service diagnosis of Reiter's syndrome.  For these reasons, 
the Board finds that the preponderance of the evidence is against 
the claims.

Finally, as arthritis of both knees was not diagnosed until 2006, 
over 20 years after discharge, the presumption related to chronic 
diseases manifested to a compensable degree within a year of 
discharge does not result in a basis for allowance.  See 
38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.


REMAND

By way of a June 2010 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded a February 2009 
decision by the Board that had denied the Veteran's claim of 
entitlement to service connection for tinnitus.  The Court's 
order followed a joint motion for remand.

Initially, the parties to the joint motion determined that the 
Board mischaracterized a piece of evidence that it used to 
support its credibility determination.  The parties explained 
that an October 2003 audiology examination, which contained the 
notation "59 y/o ? CC ? hng & tinnitus in LE x 1-2 yrs." did 
not indicate that the onset of his tinnitus was one to two years 
earlier as the Board had interpreted the notation, but rather, 
could also have meant that his tinnitus had merely decreased or 
worsened in the previous one to two years.  Because the parties 
determined that the Board mischaracterized the information 
contained in the October 2003 audiological examination, they 
determined that prior to a remand for a VA examination (discussed 
below), the Board as the fact finder, should make an assessment 
of the credibility, competency and probative value of the 
Veteran's lay statements regarding the onset of his tinnitus and 
the continuity of his tinnitus symptomatology-ringing in his 
ears.

The Board again finds that although the Veteran is competent to 
testify that he experienced tinnitus since military service 
because ringing in the ears is capable of lay observation, see 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Board does 
not find the Veteran's statement that he experienced ringing in 
his ears ever since military service to be credible.  
Significantly, in his October 2006 Application for Compensation, 
filled out by hand and signed by the Veteran, he was specifically 
asked to state "when his disability began" and the Veteran 
reported that his tinnitus began in 1995, which was over 10 years 
after discharge from service.  During his October 2008 Board 
hearing, the Veteran reported that the ringing in his ears began 
after the in-service aspirin therapy and had continued ever 
since.  However, notably, an in-service Hospital admission from 
April 1979 through June 1979 for Reiter's syndrome reflected that 
the Veteran's treatment included aspirin therapy, and noted a 
"salicylate level of 28.9 mg/dl without tinnitus."  The first 
post-service documentation of tinnitus was not until the October 
2003 audiological examination mentioned tinnitus.  In summary, 
the Veteran contradicted himself, first noting that his 
disability began in 1995, and later, during his 2008 Board 
hearing stated that he had experienced ringing in his ears during 
service and ever since.  The medical evidence supports the 
Veteran's statement that his tinnitus began after service, rather 
than his 2008 statement that it began during service because in-
service notations in 1979 reported that the Veteran did not 
experience tinnitus despite aspirin therapy for Reiter's 
syndrome, and the first documentation of tinnitus complaints is 
not until the October 2003 audiological examination.  Therefore, 
based on the above analysis, although the Veteran is competent to 
report in-service noise exposure, the Board does not find his 
statements regarding the onset of tinnitus during service, and 
continued tinnitus since discharge to be credible.  

The Board is not taking into account the contents of the October 
2003 audiology examination in this preliminary credibility 
determination, as the parties to the joint motion determined that 
the Board had earlier mischaracterized the October 2003 notation.  
Nevertheless, the Veteran is free to submit additional evidence 
regarding both his credibility and merits of this claim.  (The 
Board does not normally make preliminary findings regarding 
credibility in a remand because a remand is not a final decision, 
which means that additional evidence may be submitted that may 
alter the facts and the Board's ultimate findings and 
conclusions.  Nevertheless, this preliminary finding is made 
because of the Court's direction that it be made before the case 
is remanded for an examination.)  

Addressing the second portion of the joint motion, which directed 
the Board to remand for a VA examination and opinion, the parties 
to the joint motion determined that the evidence in the record 
satisfied the threshold for obtaining a VA examination and nexus 
opinion.  The parties explained that the record contained 
evidence of a current diagnosis of tinnitus, an in-service 
injury-the intake of large doses of aspirin to treat Reiter's 
syndrome, and finally, medical evidence reflecting that the 
Veteran's tinnitus "may be associated" with service-in the 
form of a Mayo Clinic article which described how too much 
aspirin can cause tinnitus and eventual hearing loss in some 
people.

Therefore, as directed by the Court, the Board finds that the 
Veteran should be afforded a VA examination which includes an 
opinion assessing the medical probability that his tinnitus is 
attributable to military service, in addition to an opinion 
addressing whether his tinnitus was caused or aggravated by 
treatment for service-connected disabilities.  First, the VA 
examiner should determine whether it is at least as likely as not 
that the Veteran's tinnitus is traceable to his active duty 
service, including his in-service diagnosis of Reiter's syndrome, 
and/or noise exposure.  In forming his opinion as to whether 
tinnitus is traceable to the in-service diagnosis of Reiter's 
syndrome, the VA examiner should take into account the Veteran's 
in-service treatment for Reiter's syndrome which included large 
doses of aspirin, and a Hospital Course discharge note dated in 
1979 showing an admission for Reiter's syndrome and revealing 
that the Veteran's treatment included aspirin therapy, and noted 
a "salicylate level of 28.9 mg/dl without tinnitus."  The VA 
examiner should also consider the Mayo Clinic document submitted 
by the Veteran which contains the statement that too much aspirin 
(overdosing) can cause tinnitus in some people.  

In forming an opinion as to whether the Veteran's tinnitus is 
traceable to in-service noise exposure, the VA examiner should 
consider the Veteran's military occupational specialty (MOS) of a 
military policeman and a correctional specialist, his statement 
that the date of onset of his tinnitus was 1995 (see October 2006 
Application for Compensation and Pension), the Veteran's 
statements at his October 2008 Board hearing that he served with 
a transportation company in Vietnam that resulted exposure to 
heavy equipment, that he experienced a rocket attack while he was 
on top of a truck pulling off a tarp, and his statement that he 
was exposed to rifle range noise while qualifying as an expert 
with the M-16.  See October 2008 Board hearing.

Finally, the VA examiner should consider whether tinnitus was 
caused or aggravated by medications the Veteran took for his 
service-connected disabilities, which include lumbar spine 
degenerative disc disease, arthritis of the left wrist and right 
ankle, and phlebitis, thrombosis and cellulitis of the left and 
right lower extremities.  Specifically, the VA examiner should 
opine as to whether the Veteran's current tinnitus was caused or 
made worse by nonsteroidal anti-inflammatory drugs or any other 
medications used to treat his service-connected lumbar spine 
degenerative disc disease, arthritis of the left wrist and right 
ankle, and phlebitis, thrombosis and cellulitis of the left and 
right lower extremities.

In summary, to comply with the June 2010 Court order, this claim 
will be remanded to afford the Veteran a VA examination in order 
to determine whether his currently diagnosed tinnitus is 
traceable to military service, including the in-service diagnosis 
of Reiter's syndrome, or in-service noise exposure, and to 
determine whether tinnitus was caused or aggravated by 
medications administered to treat service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his claim, 
including any recently prepared 
audiological treatment records or records 
of treatment for his service-connected 
disabilities.  With any necessary 
authorization from the Veteran, obtain and 
associate with the claims file any medical 
records identified by the Veteran that have 
not been secured previously.

2.  Contact the Moncrief Army Hospital 
Audiology clinic and ask for an 
interpretation of the statement made on the 
October 2003 report:  "59 y/o ? CC ? hng & 
tinnitus in LE x 1-2 yrs."  Specifically, 
the author (or someone familiar with the 
author's work) should be asked to indicate 
whether this statement reflects that 
tinnitus began 1 to 2 years earlier, or 
reflects that tinnitus decreased or 
worsened 1 to 2 years earlier.  A copy of 
the report should be forwarded to the 
examiner for review.  (The Veteran may also 
submit additional evidence regarding 
credibility before the AOJ re-adjudicates 
the claim and before the Board makes a 
final decision.)

3.  After any additional pertinent records 
are obtained and associated with the claims 
file, the Veteran should be afforded a VA 
audiological examination.  A complete 
history regarding tinnitus should be taken, 
and the examiner should consider the entire 
history as outlined in the claims file, 
including the STRs, the Veteran's 2006 
claim form, and all other documents of 
record.  The examiner should include an 
opinion as to whether it is at least as 
likely as not that tinnitus is attributable 
to military service, including whether his 
tinnitus is traceable to his in-service 
diagnosis of Reiter's syndrome, or any in-
service noise exposure.  In forming this 
opinion, the examiner should consider the 
1979 notation showing aspirin therapy, and 
a salicylate level of 28.9 mg/dl without 
tinnitus, as well as the Mayo Clinic 
document submitted by the Veteran which 
contains the statement that too much 
aspirin (overdosing) can cause tinnitus in 
some people.  The VA examiner should also 
provide an opinion on whether tinnitus has 
been caused or made chronically worse by 
the medications (which include nonsteroidal 
anti-inflammatory drugs) he takes for his 
service-connected disabilities-lumbar 
spine degenerative disc disease, arthritis 
of the left wrist and right ankle, and 
phlebitis, thrombosis and cellulitis of the 
left and right lower extremities.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The examiner should read 
the entirety of this remand.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue remaining on appeal in light of 
all information or evidence received.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


